File No. 812- UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Guinness Atkinson Asset Management Guinness Atkinson ETF Trust Please send all communications to: Kramer Levin Naftalis & Frankel LLP Attn: Alexandra K. Alberstadt 1177 Avenue of the Americas New York, NY 10036 (212) 715-9100 As filed with the Securities and Exchange Commission on March 21, 2013 TABLE OF CONTENTS I. SUMMARY OF APPLICATION 1 A. Request for Order 1 B. Comparability of Relief Sought to Prior Relief Granted by the Commission 2 II. BACKGROUND 3 A. The Trust 4 B. The Adviser 4 C. The Underlying Index 5 D. The Distributor 5 III. APPLICANTS’ PROPOSAL 5 A. Operation of the Funds 5 1. Capital Structure and Voting Rights; Book-Entry 5 2. Investment Objectives 5 3. Listing and Trading 7 B. Purchases and Redemptions of Creation Units 7 1. Placement of Orders to Purchase Creation Units 7 a. General 7 b. NSCC Process, DTC Process and Process for the Funds 10 c. Transaction Fees 12 d. Timing and Transmission of Purchase Orders 12 2. Payment for Creation Units 13 3. Redemption 13 4. Pricing of Shares 14 C. Depositary Receipts 15 D. Likely Purchasers of Shares 15 E. Disclosure Documents 16 F. Sales and Marketing Materials 16 G. Availability of Information Regarding Shares and Underlying Indices 17 1. General 17 2. Availability of Bond Pricing and Other Information 18 H. Dividend Reinvestment Service 19 I. Shareholder Transaction Expenses 19 J. Shareholder Reports 19 IV. IN SUPPORT OF ETF RELIEF 19 A. Summary of the Application 19 B. The Product Does Not Raise Concerns 22 1. Structure and Operation of the Trust and its Funds Compared to Current ETFs 22 2. Investor Uses and Benefits of Products 22 C. In Support of Distribution Reinvestment Relief 22 V. REQUEST FOR ETF RELIEF 25 A. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 25 B. Exemption from the Provisions of Section 22(d) and Rule 22c-1 26 C. Exemption from the Provisions of Section 22(e) 28 D. Exemption from the Provisions of Section 17(a)(1) and 17(a)(2) 30 VI. IN SUPPORT OF 12(d)(1) RELIEF 32 A. Exemption from the Provisions of Sections 12(d)(1)(A), 12(d)(1)(B) and 17(a) 32 1. General 32 2. The Acquiring Funds 32 3. Proposed Conditions and Disclosure 33 VII. REQUEST FOR 12(d)(1) RELIEF 34 A. Section 12(d)(l) 34 1. Exemption under Section 12(d)(1)(J) 34 2. Concerns Underlying Section 12(d)(1)(J) 35 B. Sections 17(a), 17(b) and 6(c) 37 VIII. REQUEST FOR DISTRIBUTION REINVESTMENT RELIEF 39 IX. EXPRESS CONDITIONS TO THIS APPLICATION 40 X. NAMES AND ADDRESSES 43 XI. PROCEDURAL MATTERS, CONCLUSION AND SIGNATURES 43 EXHIBITA – Verifications 47 EXHIBITB – The Initial Index 49 In the Matter of: Guinness Atkinson Asset Management, Inc.
